Order entered December 20, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-16-01438-CV

               IN RE CHRISTINE L. BLOW AND KEN A. BLOW, Relators

                Original Proceeding from the 219th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 219-02930-2015

                                          ORDER
       Based on the Court’s opinion of this date, we DENY relators’ December 8, 2016 petition

for writ of mandamus. We ORDER relators to bear the costs, if any, of this original proceeding.




                                                     /s/   DAVID EVANS
                                                           JUSTICE